Citation Nr: 1702543	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  98-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 28, 2013 for the grant of a 50 percent rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1987 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Winston-Salem, North Carolina.  

In November 2015, the Board reopened claims for entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness, and remanded the remanded claims for adjudication on the merits, de novo.  The Board also remanded entitlement to an initial evaluation in excess of 30 percent for lactose intolerance/irritable bowel syndrome, entitlement to an evaluation in excess of 10 percent for right heel spur syndrome, plantar fasciitis, entitlement to an evaluation in excess of 10 percent for left heel spur syndrome, plantar fasciitis, entitlement to service connection for ulcerative colitis, entitlement to service connection for duodenal ulcer, entitlement to service connection for gastric ulcer, and entitlement to service connection for diverticulitis.  The record does not reflect the November 2015 Board remand directives have been accomplished nor have the reopened claims been returned to the Board; thus, further discussion of those claims is not warranted.


FINDINGS OF FACT

1.  Correspondence from the Veteran received in October 2010 does not indicate an intent on the part of the claimant to apply for a benefit nor can a July 2011 VA treatment record or a December 2011 deferred rating decision be construed as informal claims for the Veteran's service-connected psychiatric disability.

2.  The Veteran's claim for entitlement to an increased rating for the service-connected psychiatric disability was received on January 28, 2013.

3.  The record does not show that during the one-year period preceding receipt of the Veteran's January 28, 2013 claim, that an increase in the Veteran's service-connected psychiatric disability was factually ascertainable such that a 50 percent disability rating was warranted.


CONCLUSION OF LAW

The criteria for an effective date prior to January 28, 2013, for the award of a 50 percent disability rating for PTSD, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of an increased rating for the service-connected psychiatric disability.  Where an underlying claim for benefits has been granted and there is disagreement as to "downstream" issues such as the effective date, there is no need to provide additional VCAA notice, and any defect in the original notice is not prejudicial.  38 C.F.R. § 3.159 (b)(3); See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-03.  Rather, once a notice of disagreement has been filed as to a "downstream" issue, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Here, the RO provided the Veteran the required statement of the case in January 2016 discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

As to VA's duty to assist, all evidence relevant to the Veteran's claim has been secured.  Private treatment records, VA treatment records and lay statements from the Veteran have been associated with the record.  The Board notes that determinations on effective dates for the award of disability ratings are based, essentially, on findings as to what is shown by the record at various points in time and on application of governing law to those findings.  Therefore, further development of the evidence is generally not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue decided herein, and the Board does not find that the record indicates any such records are outstanding.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Merits of the Claim

A.  Legal Criteria

The effective date of a rating and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability was factually ascertainable during that period.  38 C.F.R. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of the claim to determine when an increase in disability was "factually ascertainable" in terms of meeting or approximating the criteria for a higher rating.  See id. at 521.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(2) are applicable only where the increase precedes the claim, provided that the claim is received within one year after the increase.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  Because neither 38 U.S.C.A. § 5110 (b)(2) nor 38 C.F.R. § 3.400 (o)(2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  In determining when an increase is "factually ascertainable," VA should look to the record as a whole, including testimonial evidence and expert medical opinions, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.

The Veteran's service-connected PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which direct that the disability be rated under the general rating formula for mental disorders.  Under the general rating formula for mental disorders, a 50 percent disability rating is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

B.  Analysis

The Veteran contends that he is entitled to an effective date earlier than January 28, 2013, for the award of a 50 percent rating for PTSD.  In a November 2016 statement, the Veteran's representative argued that an earlier effective date should be awarded based on a September 2010 statement, or in the alterative based on a July 2011 VA treatment record.  The Veteran's representative also argued, alternatively, that an earlier effective date of December 13, 2011 should be awarded, as such was the date a special review was mandated as noted in a March 2012 rating decision which granted entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment.  

A review of the record reveals a December 2003 rating decision, issued in January 2004, granted service connection for generalized anxiety and assigned a 10 percent evaluation effective April 12, 2002.  The Veteran did not appeal the January 2004 rating decision, and new and material evidence was not received within the one-year period of the rating decision.  

Following the final December 2003 rating decision, the first correspondence received from the Veteran that referenced a psychiatric disability by VA was a Statement in Support of Claim, VA Form 21-4138, dated September 2010, and received by VA in October 2010, in which, the Veteran stated, in part, that he suffered from depression which stemmed from his time in the military.  

As noted by the Veteran's representative, a July 20, 2011 VA treatment record reported depressive symptoms as evidenced by poor sleep, withdrawn/isolative, depressed mood and PTSD symptoms as evidenced by recurrent intrusive thoughts of traumatic experience, recurrent nightmares, irritability, hypervigilance, and social isolation.  Another July 2011 treatment record further noted, in part, a complete assessment of patient had been completed within the past year and there were no changes noted at this time.

A deferred rating decision, dated December 13, 2011, noted that the Veteran had service during the Gulf War and was diagnosed with a psychiatric disorder in November 1999.  Thus, the deferred rating decision directed that an end product be established and referred the claims folder to the Rating Board for adjudication of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.  Subsequently, a March 2012 rating decision established service connection for the purpose of establishing eligibility for treatment and noted such was based on a special review of the Veteran's file, which was mandated on December 13, 2011.  The Veteran's representative provided a January 28, 2013 notice of disagreement with the March 2012 rating decision, which was subsequently clarified as a claim for increase, and which initiated the present appeal.

To the extent that the Veteran's representative has suggested that the Statement in Support of Claim, VA Form 21-4138, dated September 2010, and received by VA in October 2010, constitutes an informal claim for an increased rating, the Board notes that, to constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for a benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In this case, the Statement in Support of Claim, VA Form 21-4138, dated September 2010, and received by VA in October 2010 only mentioned depression in the context of the Veteran's sleep apnea claim.  Specifically, in the first page of the October 2010 statement, and for a portion of the second page, the Veteran described symptoms related to his sleep apnea and after concluding that discussion, he clearly switched to discussing his right thigh.  Claims related to sleep apnea and the right thigh were each pending when the Veteran submitted the statement and he referenced depression in support of such.  The Veteran's statement that he suffered from depression which stemmed from his time in the military cannot reasonably and liberally be construed as indicating an intent to apply for any benefit as he did not express such an intent but was merely describing the manifestations related to his sleep apnea.  The Statement in Support of Claim, received by VA in October 2010, therefore cannot be construed as an informal claim for an increased rating for the service-connected psychiatric disability.  Accordingly, it is not for consideration in establishing an earlier effective date for the award of the 50 percent disability rating for PTSD.  

It is recognized that the December 2014 rating decision award of the 50 percent rating was based on symptoms of PTSD, which were previously rated as generalized anxiety disorder, and claimed as depression and memory loss and adjustment disorder with mixed features.  However, to the extent that the Veteran's representative argues that July 2011 VA treatment records may constitute an informal claim, the Board notes such were not associated with the record until July 2013 which was subsequent to the effective date assigned of January 28, 2013.  Additionally, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because this claim was initiated prior to that date, the former regulations apply.  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (b).  

These provisions, however, do not assist the Veteran's claim.  A report of examination or hospitalization under 38 C.F.R. § 3.157 (b) should indicate that a veteran's service-connected disability has worsened since the time it was last evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term report of examination under 38 C.F.R. § 3.157 (b) implies that the medical record in question must describe the results of a specific, particular examination.  A letter may qualify if it, for instance, was generated in connection with any particular VA medical examination rather than, for example, a claim for Social Security disability benefits that was pending at the time it was written.  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation, rather than presenting a very short summation of the veteran's general condition, as the physician had observed it over time.  Id.   

The July 2011 VA treatment record referenced depression and PTSD.  As noted above, VA treatment records merely showing treatment are insufficient to constitute an informal claim for increased benefits under 38 C.F.R. § 3.157 (b).  As the Court stated in Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), such an interpretation of 38 C.F.R. § 3.157 (b) would produce an absurd result by unnecessarily burdening VA by requiring it to treat every such medical record as an informal claim for an increased disability rating.  Hence, the July 2011 VA treatment records document treatment and symptoms and are not consistent with an informal claim for increased benefits under 38 C.F.R. § 3.157 (b).

Similarly, the December 2011 deferred rating decision, which directed that an end product be established and referred the claims folder to the Rating Board for adjudication of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, also cannot service as basis for informal claim for an increased rating.  Specifically, such was initiated by VA rather than the Veteran, thus the Veteran did not express any intent for an increased rating.  

As such, the earliest effective date available for the award of the 50 percent disability rating for PTSD is one year prior to receipt of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400 (o)(2).  For an effective date during the one-year period preceding receipt of the increased rating claim to be awarded, it must be shown that an increase in severity was factually ascertainable during that period.  See id. 

Turning to the relevant medical evidence of record, the Board observes that the record includes no contemporaneous records documenting the severity of the Veteran's psychiatric symptomatology during the one-year period preceding receipt of the increased rating claim.  Specifically, the VA treatment records for this period consist of December 2012 and January 2013 VA treatment records, dated prior to January 28, 2013, which only addressed medication refills and did not address the Veteran's psychiatric disability  The Veteran's private treatment records also did not address his psychiatric disability.

The Board has considered the record as a whole, and concludes that the record does not show that it was factually ascertainable that the Veteran's increase in severity occurred during the one-year period prior to receipt of his increased rating claim.  There are no medical records contemporaneously documenting the frequency, severity, and duration of the Veteran's psychiatric symptoms dated in the one year period prior to the date of receipt of the claim.  There is no evidence, including any statements from the Veteran, to determine with any degree of certainty a specific date on which it was factually ascertainable that an increase in disability had occurred prior to January 28, 2013.  As such, the evidences does not demonstrate that it is factually ascertainable that an increase in disability occurred within the one-year period preceding receipt of the Veteran's increased rating claim on January 28, 2013.

In view of the foregoing, the Board finds that the record does not show that it is at least as likely as not that it is factually ascertainable that the Veteran's service-connected psychiatric disability increased in severity in the one-year period preceding receipt of the Veteran's increased rating claim on January 28, 2013, such that an earlier effective date for the award of the 50 percent disability rating is warranted.  See 38 C.F.R. § 3.400 (o)(2).  Accordingly, the preponderance of the evidence is against the assignment of an effective date prior to January 28, 2013 for the award of a 50 percent disability rating for PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to an effective date earlier than January 28, 2013, for the assignment of a 50 percent rating for service-connected PTSD, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


